·~   '   - -~                                                                                                                                             /)
                                                                                                                                                                 I
                                                                                                                                                                 ,:
                                                                                                                                                                 1
         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagelofl   f:7~--
                                                                                                                                                          .      11
                                                                                                                                                                  I
                                                                                                                                                                 ·I
                                                                                                                                                                 Ii
                                              UNITED STATES DISTRICT COURT                                                                                       11

                                                         SOUTHERN DISTRJCT OF CALIFORNIA                                                                         1l


                                                                                                                                                                 1:
                              United States of America                               JUDGMENT IN A CRIMINAL CASE
                                               v.                                    (For Offenses Committed On or After November 1, 1987)


                             Mario Ivan Corrales-Parra                               Case Number: 3:19-mj-23693


                                                                                     Defendant's Attorney


         REGISTRATION NO. 88883298

         THE DEFENDANT:
          lZl pleaded guilty to count( s) _l_o_f__
                                                C_o_m__,:p__la---i---nt.:.__ _ _ _ _ _ _ _ _ _-+,Ss12Ucu;,i-A;,l-½';,.;;;~~l.il=1+-----J
                                                                                                BY
          D was found guilty to count( s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                      Nature of Offense                                                       Count Number(s)
         8:1325                               ILLEGAL ENTRY (Misdemeanor)                                             1

          •     The defendant has been found not guilty on count(s)
                                                                                  -------------------
          •     Count( s)
                            - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                     IMPRJSONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:
                                        ',(
                                       / 0 \ TIME        SERVED                   • ________ days
          lZl   Assessment: $10 WAIVED lZl Fine: WAIVED
          lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the   defendant's possession at the time of arrest upon their deportation or removal.
          D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Monday, September 9, 2019
                                                                                   Date of Imposition of Sentence

                         . / /'~',. l               /
         Received       fl '. (! (" (
                       DUSM
                                                    L(

                                                                                   Ilif1c1ti::::LOCK
                                                                                   UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                    3:19-mj-23693
